Title: From Benjamin Franklin to Joseph Galloway, 9 January 1760
From: Franklin, Benjamin
To: Galloway, Joseph


          
            (Copy)
            Dear Sir
            London, Jany. 9. 1760
          
          The enclos’d are Copies of my last to you per the Pacquet: Capt. House, who talk’d of sailing two Months ago is still here, but probably will now go in a Day or two, and by him I purpose to send this Letter.
          Since Govr. Denny and the Assembly have at length come to so good an Agreement, I cannot but join with you in Wishes that he had been continued. But before that Agreement was known here, Mr. Hamilton’s Appointment had taken Place. I know not on what Terms he accepted the Government; I wish they may be such as will allow him to make the People and himself easy: But I doubt, from some Tokens appearing here, that the Storm is still to continue longer.
          The Acts pass’d are in themselves so just and reasonable, that I at first flatter’d myself the Proprietor would either not have the Face to oppose them, or that if he did oppose them it would be without Effect. I thought too, that the Death of Paris, to whose evil Influence most of his indiscreet Measures have been ascribed by his Friends, would have left him open to better Counsels. But I this Day learn, that he is determin’d to oppose the Supply and Re-Emitting Acts and some of the others, but which of the others, I am not inform’d, except that he has already put in a Caveat at the Exchequer against paying me the Parliamentary Grant in Pursuance of your Act, till the King’s Pleasure on that Act is known, which if possible he will get refus’d. The Exchequer, as it does not at present abound in Money, are not displeas’d to see any Dispute, that gives a Colour for delaying Payment; and as it may be some time before this Matter is settled, I hope the Committee will not be over-hasty in Drawing for the Money. What the Event of the other Bills may be, none can foresee: Only from some other Particulars I have of late observed, I have not all the Confidence I could wish, that what appears right and reasonable to me, may easily be made appear the same to others.
          I have an equal Esteem with you for our Friend Mr. Davy, but doubt my being able to do him any Service in the Affair you Mention. Those kind of Things are generally promis’d long before they fall. You cannot conceive the Swarm of Expectants there are lying in wait for all Offices even the least valuable, and what powerful Interest is made for them. The Member of Parliament is oblig’d to a Number of People for their Votes; each of these has a Number of Sons or Cousins or other Relations, for whom the Member must get little Places in the Army, the Navy, the Excise or the Customs; and to a Member nothing must be deny’d that is not ask’d for by another Member. I shall however have an Opportunity in a few Days of trying what may be done, and will advise you if I have any Prospect of Success.
          As soon as the Event of these Bills is known, I shall beg leave to turn my Face homeward, as I grow weary of so long a Banishment, and anxiously desire once more the happy Society of my Friends and Family in Philadelphia. With sincere Esteem I am, Dear Friend, Yours affectionately
          
            B F
          
        